Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
112f Interpretation
Applicant amendments filed (02/09/2022) to preclude 35 USC 112f interpretation have been carefully considered. After carefully reviewing applicant amendments and 35 USC 112f guidelines, examiner submits arguments are sufficient to overcome a 35 USC 112f interpretation.
Claim Status
The examiner acknowledges the amendment of claims 1-2 & 4-19 and the cancellation of claim 3.  Applicants arguments filed on (02/09/2022) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, 12-16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. Publication 2018/0220065) in view of Matsugu et al. (U.S. Publication 2007/0025722)
As to claims 1 & 19, Kobayashi discloses a processor; and a memory (13, Fig. 1 & [0025] discloses a memory) storing executable instructions which, when executed by the processor (12, Fig. 1 & [0025] discloses a processor), cause the image capturing apparatus to perform operations including: a first region in which a detection target can be detected based on at least a size of the detection target (S415, Fig. 4 & [0034, 0051] discloses detecting a plurality of detection regions (Fig. 9) based values for max, min human body size); acquiring a second region determined by a user (S407-S414, Fig. 4 & [0032-0042] discloses user may set variables for detection zone (i.e. max, min body size) for example) and determining a detection region under which the detection target is detected from the video, based on the first region and second region (See Fig. 9 & [0059] wherein detection is performed using a plurality of regions including a first region considering human body size and another region based on user input). 
Kobayashi is silent to setting an imaging condition under which an imaging apparatus captures a video.
However, Matsugu discloses setting an imaging condition under which an imaging apparatus captures a video. (S0, Fig. 3 & [0069] discloses setting an image capturing mode…See Fig. 9 wherein image capture modes include “Best Smile”, ”Profile Portrait” and “Intruder/Suspicious Person”….Also See S1, Fig. 3 wherein an image is acquired under predetermined image capturing condition)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Kobayashi’s disclosure to include the above limitations in order to utilize settings to highlight quality in specific image components. 
As to claim 2, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses wherein executing the executable instructions causes the information processing apparatus to perform further operations including: detecting the detection target from the detection region. (See Abstract & Fig. 4)
As to claim 4, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1 but is silent to wherein the detection region is a region in a video in which the detection is to be executed.
However, Kobayashi’s exemplary embodiment [0029] discloses wherein the detection region is a region in a video in which the detection is to be executed.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Kobayashi in view of Matsugu’s disclosure to include the above limitations in order to accommodate real time live video surveillance applications.
As to claim 5, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses executing the executable instructions causes the information processing apparatus to perform further operations including: displaying at least one of the first region, the second region, or detection region. (See Fig. 4, 9 and Corresponding Paragraphs)
As to claim 6, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses wherein the imaging condition includes an imaging direction of the imaging apparatus, and the first region is determined based on the imaging direction. (Examiner submits selected region is taken from current camera angle.. wherein imaging direction of imaging apparatus is inherent decided at one point or another)
As to claim 7, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses wherein the imaging condition is set as a set of predetermined conditions, and wherein the first region is determined for each of the predetermined conditions. (See Fig. 9 & [0059] wherein detection is performed using a plurality of regions including a first region considering human body size and another region based on user input)
As to claim 8, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses wherein the detection region is determined among a plurality of detection regions for each of the predetermined conditions. (See Fig. 9 & [0059] wherein detection is performed using a plurality of regions including a first region considering human body size and another region based on user input)
As to claim 9, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses wherein the detection region is a region where the first region and the second region overlap.  (See Fig. 9 & [0059] wherein detection is performed using a plurality of regions including a first region considering human body size and another region based on user input)(Examiner submits claim language does not preclude first and second region being the same region)
As to claim 10, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1 is silent to wherein the first region is determined based on a result obtained by analyzing a video for analysis that has been captured in advanced by the imaging apparatus.
However, Kobayashi’s exemplary embodiment [0029] discloses wherein the first region is determined based on a result obtained by analyzing a video for analysis that has been captured in advanced by the imaging apparatus.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Kobayashi in view of Matsugu’s disclosure to include the above limitations in order to accommodate real time live video surveillance applications.
As to claim 12, Kobayashi in view of Matsugu discloses everything as disclosed in claim 10. In addition, Matsugu discloses wherein the video for analysis is a video captured for each of a plurality of different imaging conditions. (S0, Fig. 3 & [0069] discloses setting an image capturing mode…See Fig. 9 wherein image capture modes include “Best Smile”, ”Profile Portrait” and “Intruder/Suspicious Person”….Also See S1, Fig. 3 wherein an image is acquired under predetermined image capturing condition)
As to claim 13, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi in view of Matsugu discloses wherein the first region determined for each of the imaging condition. (See Claim 1 rationale)
As to claim 14, Kobayashi in view of Matsugu discloses everything as disclosed in claim 13 but is silent to wherein the first region is determined based on a video including a focused image capturing point-4-Amendment for Application No.: 16/799659Attorney Docket: 10201517US01 designated by a user, among the plurality of videos captured by the imaging apparatus.
However, Matsugu discloses wherein the first region is determined based on a video including a focused image capturing point-4-Amendment for Application No.: 16/799659Attorney Docket: 10201517US01 designated by a user, among the plurality of videos captured by the imaging apparatus. ([0126] wherein focus parameters are set in advanced by users.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Kobayashi in view of Matsugu’s disclosure to include the above limitations in order to accommodate real time live video surveillance applications.
As to claim 15, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses wherein the region is determined based on a plurality of first regions. (See Fig. 4, 9 & [0059] wherein detection is performed using a plurality of regions including a first region considering human body size and another region based on user input).
As to claim 16, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses wherein the first regions is determined for each of a plurality of detection targets, and wherein the detection region is determined based on the first region determined for each of the plurality of detection targets. (See Fig. 4, 9 & [0059] wherein detection is performed using a plurality of regions including a first region considering human body size and another region based on user input).
As to claim 20, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1. In addition, Kobayashi discloses A non-transitory computer-readable storage medium storing a program for causing a computer to function as each unit of the information processing apparatus according to claim 1. (13, Fig. 1 & [0025] discloses a memory)




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. Publication 2018/0220065) in view of Matsugu et al. (U.S. Publication 2007/0025722)
as applied in claim 10 above further in view of INOSHITA (U.S. Publication 2016/0232418)
As to claim 11, Kobayashi in view of Matsugu discloses everything as disclosed in claim 10 but is silent to wherein the first region is determined based on a distribution of appearance of the detection target based on the video for analysis.
However, INOSHITA’s Abstract & [0008-0018 & 0061] discloses wherein the first region is determined based on a distribution of appearance of the detection target based on the video for analysis.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Kobayashi in view of Matsugu’s disclosure to include the above limitations in order to detect an object area with greater precision (Abstract)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. Publication 2018/0220065) in view of Matsugu et al. (U.S. Publication 2007/0025722)
as applied in claim 16 above further in view of Adachi (U.S. Publication 2013/0343604)
As to claim 17, Kobayashi in view of Matsugu discloses everything as disclosed in claim 16 but is silent to wherein the condition determination unit sets priorities designated by a user to a plurality of the detectable regions determined for the plurality of respective detection targets, and determines the detection condition.
However, Adachi’s [0054, 0069] discloses wherein the condition determination unit sets priorities designated by a user to a plurality of the detectable regions determined for the plurality of respective detection targets, and determines the detection condition.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Matsugu’s disclosure to include the above limitations in order to detect an object at a high speed and high precision in the presence of a plurality of objects. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. Publication 2018/0220065) in view of Matsugu et al. (U.S. Publication 2007/0025722)
as applied in claim 1 above further in view of Design Choice 
As to claim 18, Kobayashi in view of Matsugu discloses everything as disclosed in claim 1 but is silent to wherein the acquisition unit acquires the desired detection condition that includes a detection region including a caution point that is based on environmental information.
However, it would have been an obvious matter of design choice to wherein the acquisition unit acquires the desired detection condition that includes a detection region including a caution point that is based on environmental information since the applicant has not disclosed that wherein the acquisition unit acquires the desired detection condition that includes a detection region including a caution point that is based on environmental information solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the acquisition unit acquires the desired detection condition that includes a detection region including a caution point that is based on environmental information for the advantage of determining object condition.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661